McCLELLAN, J.
It affirmatively appears from the record certified for appeal that, prior to the attempted pronouncement of judgment against the garnishee, the Illinois Central Railroad Company, by the circuit court of Jefferson county, Ala., at the suit of Hobson-Starnes Coal Company (Alabama Coal & Coke Company, defendant), and within four months before the fidjudication of the Alabama Coal and Coke Company’s bankruptcy, the last-named entity was adjudged a bankrupt; *483which event served to dissolve the attachment issued by the state court, and, in necessary consequence, forbade the rendition of judgment thereon against the garnishee, unless the trustee in bankruptcy invoked the retention of the lien of the attachment for the benefit of the bankrupt estate.—Bankruptcy Act, § 67f (U. S. Comp. St. 1913, § 9651f) ; Matter of Ala., C. & C. Co. (D. C.) 31 Am. Bankr. Rep. 387, 391, 210 Fed. 940.
Independent of — unaffected by — the practice act in force in Jefferson county’s circuit court, whereby the power of the court over final judgments is restricted to 30 days after their , rendition, that court, at any and all times, has the inherent power to remove from its records a void judgment.—Buchanan v. Thompson, 70 Ala. 401; Sweeney v. Tritsch, 151 Ala. 242, 44 South. 184.
The circuit court did not err in setting aside and vacating, by its order of June 28, 1913, the judgment by default theretofore rendered on May 10, 1913.
Affirmed.
Sayre, de Graffenried, and Gardner, JJ., concur.